Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on June 06, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 1-3, 8-10 and 15-17 have been acknowledged.

Response to Arguments
Applicant’s arguments, see pages 8-12 of Remarks, filed June 06, 2022 have been fully considered. But they are not persuasive. 

Regarding to the Applicants state in pages 9-10 of Remarks that “All of the obviousness rejections rely on Ryan as the base reference. As described in the Abstract of Ryan, Ryan discloses a "system and method for generating a two-dimensional virtual presentation of image information using less than all panoramic scenes within a three- dimensional virtual reality space." 
The problem addressed by Ryan is described at Paragraphs [0011] - [0013] and [0015] of Ryan, which read [emphasis added]: 
… …
Thus, it can be seen from the above that Ryan discloses an operator interacting with a 3D virtual representation of an environment to generate a "subset" 2D virtual representation of the 3D virtual representation. The "subset" is sufficiently small that it can fit on a portable computing device and be carried into the field so an operator can compare the "subset" 2D virtual representation to the actual environment and make changes or updates to the subset”.

Examiner replies:
The examiner disagrees with Applicant’s premises and conclusion. Abstract of Ryan describes “A system and method for generating a two-dimensional virtual presentation of image information using less than all panoramic scenes within a three-dimensional virtual reality space includes selecting a first location within the three-dimensional virtual reality space … and generating the two-dimensional virtual presentation of image information based on the selected locations within the three-dimensional virtual reality space and the at least one route connecting the selected locations”. Thus, Ryan discloses the method for generating a two-dimensional virtual presentation of image information, not two-dimensional virtual space. For example, applicant pointed out paragraph [0015] of Ryan describes “A subset is captured by utilizing a three-dimensional virtual reality system … The operator navigates through the virtual environment to another nodal point and defines a route between the two nodes. In a non-immersive system, the operator may interact with the virtual reality model with a mouse, defining nodes and tracing routes. When the defined network of notes and routes is saved, the system generates two-dimensional virtual presentation image information comprising virtual reality panoramic scenes of the nodal points at multiple scalar resolutions and linear image information of routes at multiple scalar for movement between the nodal points”. 
Before generating the two-dimensional virtual presentation of image information, Ryan discloses that the virtual reality display device (FIG. 1 and paragraph [0037]) displays three-dimensional world that is constructed by central computer (As shown in FIG. 2; paragraph [0042]). More specifically, Ryan discloses that a three-dimensional virtual reality space of a mountainous terrain is generated and displayed on the virtual reality display device and the operator then determines a subset or less than all of virtual reality space based on the points and areas of interest to the operator (As shown in FIG. 3; paragraph [0047]). Thus, the areas of interest of 3D virtual reality space of a mountainous terrain is determined, generated and displayed on the virtual reality display device (As shown in FIG. 4). The “subset” of virtual reality space corresponds to the areas of interest. Accordingly, Ryan discloses “generate an intermediate three-dimensional (3D) virtual reality (VR) environment of a target environment” and “generate results comprising features of interest (FOI) and FOI annotations for the intermediate 3D VR environment” recited in claim 1. Therefore, Ryan discloses the above arguments.

Regarding to the Applicants state in pages 10-11 of Remarks that “At pages 4-5 of the outstanding office action, the Examiner alleges that the claimed 
pathway recommendation is disclosed at Paragraph [0048] of Ryan, which reads: 
… …
It can be seen from the above that Paragraph [0048] of Ryan is describing the selection of nodes and routes of the 3D virtual representation that will be used to form the subset of the Ryan 3D virtual representation. The subset is selected to be sufficiently small that it can fit on a portable computing device and be carried into the field so an operator can compare the "subset" 2D virtual representation to the actual environment and make changes or updates to the subset. 
Accordingly, contrary to the Examiner's assertion, nothing in Ryan discloses or suggests that the nodes and routes identified by the operator in Ryan to form the "subset" function as any type of pathway recommendation that is presented to the user, and these deficiencies in Ryan are not cured by the remaining cited references. Accordingly, it is respectfully submitted that the Examiner has failed to present a prima facie case that the pending claims are an obviousness combination of Ryan with the other cited art references”.

Examiner replies:
The examiner disagrees with Applicant’s premises and conclusion. For example, claim 1 recites “using a machine learning algorithm to perform a machine learning task on the intermediate 3D VR environment to generate machine learning task results comprising predicted features of interest (FOI) and FOI annotations for the intermediate 3D VR environment; and using the processor system to generate, based at least in part on the machine learning task results, the pathway recommendation”. As discussed above, Ryan discloses that the “subset” of virtual reality space corresponds to the areas of interest of 3D virtual reality space of a mountainous terrain (As shown in FIG. 4). The areas of interest of 3D virtual reality space includes features of interest (peak, cabins and mountainous terrain). After the areas of interest of 3D virtual reality space is displayed on the virtual reality display device, Ryan discloses that the operator navigates through the virtual environment down the mountain to cabin and defines recommendation routes: "fly-through" and "terrain following" (Paragraph [0048]). More specifically, Ryan discloses “Route B (424) as a "terrain following" route between the two nodes where the user view (sometimes called the avatar) is fixed at a distance above the ground, traveling along hillside 426 while "hugging" the contour of the terrain”. Thus, Ryan discloses the pathway recommendation is generated based on the features of interest of 3D virtual reality space of a mountainous terrain. Therefore, Ryan discloses the above arguments.

Regarding to the new limitations, Examiner addresses them in the claim rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites “the processor system enables the user to not follow the pathway recommendation and navigate through a portion of the intermediate 3D VR environment that is outside the predicted FOl”; claim 9 recites “the processor operations include enabling the user to not follow the pathway recommendation and navigate through a portion of the intermediate 3D VR environment that is outside the predicted FOI” and claim 16 recites “the processor operations include enabling the user to not follow the pathway recommendation and navigate through a portion of the intermediate 3D VR environment that is outside the predicted FOI”.
The issue is persons of ordinary skill in the art reading the specification is not able to find the above recitations. For example, Applicant pointed out the above limitations corresponding to paragraph [0062] of the pending specification as original filed. In view of the specification, the paragraph [0062] describes “In embodiments of the invention, the display 400 of the HMD 150, 150A is configured and arranged to track and store what the user 140 views while navigating the pathway recommendations 122, 122A through the 3D VR environment 120, 120A, thereby providing a provenance of data (e.g., the user feedback data 310) that can be used by the computing system 110 to dynamically provide give new insights and annotations (e.g., the pathway guidance 128A) for the user 140, and to improve training of the ML task 322. In embodiments of the invention, the provenance of data tracked by the display 400 documents the inputs, entities, systems, and processes that influence the data of what the user 140 views, which in effect provides a historical record of the data of what the user 140 views and its origins. In some embodiments of the invention, the provenance of data tracked by the display 400 includes a pathway delta, which is a difference, if any, between the pathway recommendation(s) 122, 122A presented to the user 140 and the actual pathway the user 140 traverses in moving through the 3D VR environment 120, 120A. In embodiments of the invention, the pathway delta can also be used by the computing system 110 to dynamically provide give new insights and annotations (e.g., the pathway guidance 128A) for the user 140, and to improve training of the ML task 322”. However, paragraph [0062] does not describe the above limitations recited in claims 2, 9 and 16. Accordingly, the claims are rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Therefore, the examiner has made the art rejections below based on the examiner's best understanding of the claims corresponding to paragraph [0062] of the pending specification.

	
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (U.S. Patent Application Publication 2004/0032410 A1) in view of SUTHERLAND (U.S. Patent Application Publication 2021/0241035 A1).

	Regarding claim 1, Ryan discloses a computer-implemented method of generating a pathway recommendation, the computer-implemented method comprising: 
using a processor system (FIG. 1; paragraph [0031], the hardware environment can include central computer 100, virtual reality interface 110, virtual reality display device 111, virtual reality input device 112; paragraph [0042], FIG. 2 illustrates an internal systems view of a computing environment embodying the present invention.  As shown in FIG. 2, the computing environment can include: CPU 200 where the computer instructions that comprise an operating system or an application, including a virtual reality application, are processed; paragraph [0043], for central computer 100, CPU 200 can be any of the high-performance CPUs) to generate an intermediate three-dimensional (3D) virtual reality (VR) environment of a target environment (Paragraph [0037], virtual reality interface 110 comprises virtual reality display device 111 and virtual reality input device 112.  Virtual reality interface 110 can present immersive or non-immersive virtual reality without departing from the scope of the present invention.  In immersive virtual reality, the user becomes fully immersed in an artificial, three-dimensional world that is constructed by central computer 100; paragraph [0047], FIG. 3 illustrates a representation of a three-dimensional virtual reality space of a mountainous terrain …Constructed virtual reality space 300 is presented to an operator by virtual reality display device 111); 
generate results comprising features of interest (FOI) (Paragraph [0047], virtual reality space 300 is shown in FIG. 3 as a mountainous terrain comprising peak 310, cabin 320, cabin 330, cabin 340 and the surrounding areas. The operator then determines a subset or less than all of virtual reality space 300 based on the points and areas of interest to the operator) and FOI annotations for the intermediate 3D VR environment (Paragraph [0048], FIG. 4 illustrates an embodiment of defining and capturing of a subset or less than all of a three-dimensional virtual reality space of a mountainous terrain.  For example, in a fully immersive virtual reality system, an operator explores the virtual reality space 300 using a stereo projection system and a data glove, and comes upon peak 310 …The operator determines that panoramic scene of peak 310 should be of interest to users and designates peak 310 as Node 1 (410) using the data glove.  The operator then navigates through the virtual environment down the mountain to cabin 320, and designates cabin 320 as Node 2 (420)); and 
using the processor system (Paragraph [0031], the hardware environment can include central computer 100) to generate, based at least in part on the results (Paragraph [0048], the operator determines that panoramic scene of peak 310 should be of interest to users and designates peak 310 as Node 1 (410) using the data glove.  The operator then navigates through the virtual environment down the mountain to cabin 320, and designates cabin 320 as Node 2 (420).  The operator defines Route A (422) as a direct "fly-through" route between Node 1 (410) and Node 2 (420), and Route B (424) as a "terrain following" route between the two nodes where the user view (sometimes called the avatar) is fixed at a distance above the ground, traveling along hillside 426 while "hugging" the contour of the terrain.  Yet another route between Node 1 (410) and Node 2 (420) is defined as Route C (428) as a "terrain following" route along hillside 429.  Remaining nodes and routes shown in FIG. 4--Nodes 3 and 4, Routes D, E, F, G, H, and I--are defined in a similar fashion), the pathway recommendation and present the pathway recommendation to a user as a recommendation for the user to follow the pathway recommendation (Paragraph [0048], route B (424) as a "terrain following" route between the two nodes where the user view (sometimes called the avatar) is fixed at a distance above the ground, traveling along hillside 426 while "hugging" the contour of the terrain. Thus, the pathway recommendation of route B (424) is presented to the user for the user to follow the route B (424) down the mountain to cabin).
However, Ryan does not specifically disclose using a machine learning algorithm to perform a machine learning task on the intermediate 3D VR environment to generate machine learning task results comprising predicted features of interest (FOI) and FOI annotations for the intermediate 3D VR environment.
In the similar field of endeavor, SUTHERLAND discloses (Abstract, an approach is provided for filtering imagery to train a feature detection model.  The approach involves, for example, receiving a plurality of images.  The plurality of images is classified as depicting a feature of interest.  The approach also involves providing data for presenting a bulk arrangement of at least one subset of the plurality of images, wherein the bulk arrangement is based on a characteristic of the plurality of images (e.g., detection confidence, position, size, visual characteristic, etc. of the detected feature)) using a machine learning algorithm (Paragraph [0025], FIG. 1 is a diagram of a system capable of filtering imagery to train a feature detection model, according to one embodiment; paragraph [0028], FIG. 2 is a diagram illustrating an example user interface for filtering imagery to train a feature detection model, according to one embodiment.  In the example of FIG. 2, the system 100 is collecting training data to train feature detection model to identify one feature class (e.g., a star logo that can be associated with a point of interest, sign, other vehicles, etc.).  The system 100 includes a machine learning system 101) to perform a machine learning task (Paragraph [0028], a machine learning system 101 that includes a one or more feature detection models 103a-103n (also collectively referred to as feature detection models 103)) on the intermediate 3D VR environment (Paragraph [0028], in one embodiment, at least one of the feature detection models 103 (e.g., can be an independent feature detection model 103 or an initial or first iteration of the feature detection model 103 that is to be trained) has been trained (e.g., using synthetic or partially synthetic training data) to detect the feature of interest (e.g., the star logo) in images. By way of example, the images can be collected from any source including but not limited to one or more camera-equipped vehicles 105 traveling in a road network; paragraph [0029], the system 100 can then present a user interface 200 (e.g., on a computer or other user terminal 113 executing an application 115 used by a human annotator) displaying a bulk arrangement 201 of the found or detected feature of interest as depicted in respective images; paragraph [0051], that is supported by the user interface of the application 115 and/or user terminal 113 executing the application 115 (e.g., including three-dimensional, virtual reality)) to generate machine learning task results (Paragraph [0033], FIG. 3 is a flowchart of a process for filtering imagery to train a feature detection model, according to one embodiment. As such, the machine learning system 101 and/or the computer vision system 107 can provide means for accomplishing various parts of the process 300; paragraph [0035], FIG. 4 is a flowchart of an example machine learning pipeline that uses synthetic imagery, according to one embodiment.  As with the process 300 of FIG. 3, the machine learning system 101 alone or in combination with the computer vision system 107 can perform one or more steps of the process 400) comprising predicted features of interest (FOI) (Paragraph [0042], in step 303, the machine learning system 101 provides data for presenting a bulk arrangement of at least one subset of the plurality of images (e.g., the body of images received from the feature detection model 103 of the step 405 of the process 400); paragraph [0043], in step 305, the machine learning system 101 determines one or more outlier images or false positive detections of the feature of interest based on the bulk arrangement; paragraph [0057], in step 317, the machine learning system 101 provides the filtered plurality of images as training data to train the feature detection model.  For example, the machine learning system 101 can incorporate a supervised learning model (e.g., a logistic regression model, Random Forest model, and/or any equivalent model) to provide feature matching probabilities that are learned from the training data set.  During training, the machine learning system 101 can use a learner module that feeds feature sets from the training data set into the machine learning model to compute a predicted matching feature using an initial set of model parameters.  The learner module then compares the predicted matching probability and the predicted feature to the ground truth data (e.g., the manually annotated feature labels) in the training data set for each observation (e.g., image) used for training.  The learner module then computes an accuracy of the predictions for the initial set of model parameters.  If the accuracy or level of performance does not meet a threshold or configured level, the learner module incrementally adjusts the model parameters until the model generates predictions at a desired or configured level of accuracy with respect to the manually annotated labels in the training data (e.g., the ground truth data)) and FOI annotations for the intermediate 3D VR environment (Paragraph [0034], the images have been annotated or labeled to indicate that image depicts the feature.  The annotation or labeling includes any means for indicating the found feature or object including but not limited to tagging the image with a label, indicating the feature as a bounding box in the image; paragraph [0057], if the accuracy or level of performance does not meet a threshold or configured level, the learner module incrementally adjusts the model parameters until the model generates predictions at a desired or configured level of accuracy with respect to the manually annotated labels in the training data (e.g., the ground truth data)).
	Ryan and SUTHERLAND are analogous art because both pertain to utilize the method of the image processing. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of generating virtual reality images taught by Ryan incorporate the teachings of SUTHERLAND, and applying the feature detection training model taught by SUTHERLAND to implement the machine learning system in the virtual reality system and perform the feature detection models on 3D VR environment for generating the predicted features of interest and FOI annotations for the 3D VR environment. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ryan according to the relied-upon teachings of SUTHERLAND to obtain the invention as specified in claim.

	Regarding claim 3, the combination of Ryan in view of SUTHERLAND discloses everything claimed as applied above (see claim 1), and Ryan discloses further comprising using the processor system (FIG. 1; paragraph [0031], the hardware environment can include central computer 100) to generate, based at least in part on:
 a user profile data (Paragraph [0050], once a subset or less than all of a virtual reality space is defined and captured as a network of nodes and routes, the operator can save the information and command the system to generate two-dimensional virtual presentation image information comprising virtual reality panoramic scenes of the nodal points at multiple scalar resolutions and linear image information of routes at multiple scalar for movement between the nodal points); and
 a user task to be performed by the user on the 3D VR environment (Paragraph [0003], applications of virtual reality include training in a variety of areas (military, medical, equipment operation, etc.)).

	Regarding claim 8, Ryan discloses a computer system comprising a processor communicatively coupled to a memory (FIG. 1; paragraph [0031], the hardware environment can include central computer 100, virtual reality interface 110, virtual reality display device 111, virtual reality input device 112; paragraph [0042], FIG. 2 illustrates an internal systems view of a computing environment embodying the present invention.  As shown in FIG. 2, the computing environment can include: CPU 200 where the computer instructions that comprise an operating system or an application, including a virtual reality application, are processed; paragraph [0043], for central computer 100, CPU 200 can be any of the high-performance CPUs. RAM 210 where computer instructions and data can be stored in a volatile memory device for processing by CPU 200), wherein the processor performs processor operations comprising: 
generating an intermediate three-dimensional (3D) virtual reality (VR) environment of a target environment (Paragraph [0037], virtual reality interface 110 comprises virtual reality display device 111 and virtual reality input device 112.  Virtual reality interface 110 can present immersive or non-immersive virtual reality without departing from the scope of the present invention.  In immersive virtual reality, the user becomes fully immersed in an artificial, three-dimensional world that is constructed by central computer 100; paragraph [0047], FIG. 3 illustrates a representation of a three-dimensional virtual reality space of a mountainous terrain …Constructed virtual reality space 300 is presented to an operator by virtual reality display device 111); 
generate results comprising predicted features of interest (FOI) (Paragraph [0047], virtual reality space 300 is shown in FIG. 3 as a mountainous terrain comprising peak 310, cabin 320, cabin 330, cabin 340 and the surrounding areas. The operator then determines a subset or less than all of virtual reality space 300 based on the points and areas of interest to the operator) and FOI annotations for the intermediate 3D VR environment (Paragraph [0048], FIG. 4 illustrates an embodiment of defining and capturing of a subset or less than all of a three-dimensional virtual reality space of a mountainous terrain.  For example, in a fully immersive virtual reality system, an operator explores the virtual reality space 300 using a stereo projection system and a data glove, and comes upon peak 310 …The operator determines that panoramic scene of peak 310 should be of interest to users and designates peak 310 as Node 1 (410) using the data glove.  The operator then navigates through the virtual environment down the mountain to cabin 320, and designates cabin 320 as Node 2 (420)); and 
generating, based at least in part on the results (Paragraph [0048], the operator determines that panoramic scene of peak 310 should be of interest to users and designates peak 310 as Node 1 (410) using the data glove.  The operator then navigates through the virtual environment down the mountain to cabin 320, and designates cabin 320 as Node 2 (420).  The operator defines Route A (422) as a direct "fly-through" route between Node 1 (410) and Node 2 (420), and Route B (424) as a "terrain following" route between the two nodes where the user view (sometimes called the avatar) is fixed at a distance above the ground, traveling along hillside 426 while "hugging" the contour of the terrain.  Yet another route between Node 1 (410) and Node 2 (420) is defined as Route C (428) as a "terrain following" route along hillside 429.  Remaining nodes and routes shown in FIG. 4--Nodes 3 and 4, Routes D, E, F, G, H, and I--are defined in a similar fashion), a pathway recommendation and presenting the pathway recommendation to a user as a recommendation for the user to follow the pathway recommendation (Paragraph [0048], route B (424) as a "terrain following" route between the two nodes where the user view (sometimes called the avatar) is fixed at a distance above the ground, traveling along hillside 426 while "hugging" the contour of the terrain. Thus, the pathway recommendation of route B (424) is presented to the user for the user to follow the route B (424) down the mountain to cabin).
However, Ryan does not specifically disclose using a machine learning algorithm to perform a machine learning task on the intermediate 3D VR environment to generate machine learning task results comprising predicted features of interest (FOI) and FOI annotations for the intermediate 3D VR environment.
In the similar field of endeavor, SUTHERLAND discloses (Abstract, an approach is provided for filtering imagery to train a feature detection model.  The approach involves, for example, receiving a plurality of images.  The plurality of images is classified as depicting a feature of interest.  The approach also involves providing data for presenting a bulk arrangement of at least one subset of the plurality of images, wherein the bulk arrangement is based on a characteristic of the plurality of images (e.g., detection confidence, position, size, visual characteristic, etc. of the detected feature)) using a machine learning algorithm (Paragraph [0025], FIG. 1 is a diagram of a system capable of filtering imagery to train a feature detection model, according to one embodiment; paragraph [0028], FIG. 2 is a diagram illustrating an example user interface for filtering imagery to train a feature detection model, according to one embodiment.  In the example of FIG. 2, the system 100 is collecting training data to train feature detection model to identify one feature class (e.g., a star logo that can be associated with a point of interest, sign, other vehicles, etc.).  The system 100 includes a machine learning system 101) to perform a machine learning task (Paragraph [0028], a machine learning system 101 that includes a one or more feature detection models 103a-103n (also collectively referred to as feature detection models 103)) on the intermediate 3D VR environment (Paragraph [0028], in one embodiment, at least one of the feature detection models 103 (e.g., can be an independent feature detection model 103 or an initial or first iteration of the feature detection model 103 that is to be trained) has been trained (e.g., using synthetic or partially synthetic training data) to detect the feature of interest (e.g., the star logo) in images. By way of example, the images can be collected from any source including but not limited to one or more camera-equipped vehicles 105 traveling in a road network; paragraph [0029], the system 100 can then present a user interface 200 (e.g., on a computer or other user terminal 113 executing an application 115 used by a human annotator) displaying a bulk arrangement 201 of the found or detected feature of interest as depicted in respective images; paragraph [0051], that is supported by the user interface of the application 115 and/or user terminal 113 executing the application 115 (e.g., including three-dimensional, virtual reality)) to generate machine learning task results (Paragraph [0033], FIG. 3 is a flowchart of a process for filtering imagery to train a feature detection model, according to one embodiment. As such, the machine learning system 101 and/or the computer vision system 107 can provide means for accomplishing various parts of the process 300; paragraph [0035], FIG. 4 is a flowchart of an example machine learning pipeline that uses synthetic imagery, according to one embodiment.  As with the process 300 of FIG. 3, the machine learning system 101 alone or in combination with the computer vision system 107 can perform one or more steps of the process 400) comprising predicted features of interest (FOI) (Paragraph [0042], in step 303, the machine learning system 101 provides data for presenting a bulk arrangement of at least one subset of the plurality of images (e.g., the body of images received from the feature detection model 103 of the step 405 of the process 400); paragraph [0043], in step 305, the machine learning system 101 determines one or more outlier images or false positive detections of the feature of interest based on the bulk arrangement; paragraph [0057], in step 317, the machine learning system 101 provides the filtered plurality of images as training data to train the feature detection model.  For example, the machine learning system 101 can incorporate a supervised learning model (e.g., a logistic regression model, Random Forest model, and/or any equivalent model) to provide feature matching probabilities that are learned from the training data set.  During training, the machine learning system 101 can use a learner module that feeds feature sets from the training data set into the machine learning model to compute a predicted matching feature using an initial set of model parameters.  The learner module then compares the predicted matching probability and the predicted feature to the ground truth data (e.g., the manually annotated feature labels) in the training data set for each observation (e.g., image) used for training.  The learner module then computes an accuracy of the predictions for the initial set of model parameters.  If the accuracy or level of performance does not meet a threshold or configured level, the learner module incrementally adjusts the model parameters until the model generates predictions at a desired or configured level of accuracy with respect to the manually annotated labels in the training data (e.g., the ground truth data)) and FOI annotations for the intermediate 3D VR environment (Paragraph [0034], the images have been annotated or labeled to indicate that image depicts the feature.  The annotation or labeling includes any means for indicating the found feature or object including but not limited to tagging the image with a label, indicating the feature as a bounding box in the image; paragraph [0057], if the accuracy or level of performance does not meet a threshold or configured level, the learner module incrementally adjusts the model parameters until the model generates predictions at a desired or configured level of accuracy with respect to the manually annotated labels in the training data (e.g., the ground truth data)).
	Ryan and SUTHERLAND are analogous art because both pertain to utilize the method of the image processing. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of generating virtual reality images taught by Ryan incorporate the teachings of SUTHERLAND, and applying the feature detection training model taught by SUTHERLAND to implement the machine learning system in the virtual reality system and perform the feature detection models on 3D VR environment for generating the predicted features of interest and FOI annotations for the 3D VR environment. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ryan according to the relied-upon teachings of SUTHERLAND to obtain the invention as specified in claim.

	Regarding claim 10, the combination of Ryan in view of SUTHERLAND discloses everything claimed as applied above (see claim 8), and Ryan further disclose wherein the processor operations (FIG. 1; paragraph [0031], the hardware environment can include central computer 100) further comprise generating, based at least in part on:
 a user profile data (Paragraph [0050], once a subset or less than all of a virtual reality space is defined and captured as a network of nodes and routes, the operator can save the information and command the system to generate two-dimensional virtual presentation image information comprising virtual reality panoramic scenes of the nodal points at multiple scalar resolutions and linear image information of routes at multiple scalar for movement between the nodal points); and
a user task to be performed by the user on the 3D VR environment (Paragraph [0003], applications of virtual reality include training in a variety of areas (military, medical, equipment operation, etc.)).

	Regarding claim 15, Ryan discloses a computer program product for generating a pathway recommendation, the computer program product comprising a computer readable program stored on a computer readable storage medium, wherein the computer readable program, when executed on a processor system (FIG. 1; paragraph [0031], the hardware environment can include central computer 100, virtual reality interface 110, virtual reality display device 111, virtual reality input device 112; paragraph [0042], FIG. 2 illustrates an internal systems view of a computing environment embodying the present invention.  As shown in FIG. 2, the computing environment can include: CPU 200 where the computer instructions that comprise an operating system or an application, including a virtual reality application, are processed; paragraph [0043], for central computer 100, CPU 200 can be any of the high-performance CPUs. RAM 210 where computer instructions and data can be stored in a volatile memory device for processing by CPU 200), causes the processor system to perform a processor operations comprising: 
generating an intermediate three-dimensional (3D) virtual reality (VR) environment of a target environment (Paragraph [0037], virtual reality interface 110 comprises virtual reality display device 111 and virtual reality input device 112.  Virtual reality interface 110 can present immersive or non-immersive virtual reality without departing from the scope of the present invention.  In immersive virtual reality, the user becomes fully immersed in an artificial, three-dimensional world that is constructed by central computer 100; paragraph [0047], FIG. 3 illustrates a representation of a three-dimensional virtual reality space of a mountainous terrain …Constructed virtual reality space 300 is presented to an operator by virtual reality display device 111); 
generate results comprising predicted features of interest (FOI) (Paragraph [0047], virtual reality space 300 is shown in FIG. 3 as a mountainous terrain comprising peak 310, cabin 320, cabin 330, cabin 340 and the surrounding areas. The operator then determines a subset or less than all of virtual reality space 300 based on the points and areas of interest to the operator) and FOI annotations for the intermediate 3D VR environment (Paragraph [0048], FIG. 4 illustrates an embodiment of defining and capturing of a subset or less than all of a three-dimensional virtual reality space of a mountainous terrain.  For example, in a fully immersive virtual reality system, an operator explores the virtual reality space 300 using a stereo projection system and a data glove, and comes upon peak 310 …The operator determines that panoramic scene of peak 310 should be of interest to users and designates peak 310 as Node 1 (410) using the data glove.  The operator then navigates through the virtual environment down the mountain to cabin 320, and designates cabin 320 as Node 2 (420)); and 
generating, based at least in part on the results (Paragraph [0048], the operator determines that panoramic scene of peak 310 should be of interest to users and designates peak 310 as Node 1 (410) using the data glove.  The operator then navigates through the virtual environment down the mountain to cabin 320, and designates cabin 320 as Node 2 (420).  The operator defines Route A (422) as a direct "fly-through" route between Node 1 (410) and Node 2 (420), and Route B (424) as a "terrain following" route between the two nodes where the user view (sometimes called the avatar) is fixed at a distance above the ground, traveling along hillside 426 while "hugging" the contour of the terrain.  Yet another route between Node 1 (410) and Node 2 (420) is defined as Route C (428) as a "terrain following" route along hillside 429.  Remaining nodes and routes shown in FIG. 4--Nodes 3 and 4, Routes D, E, F, G, H, and I--are defined in a similar fashion), a pathway recommendation and presenting the pathway recommendation to a user as a recommendation 5Docket No. P201911976US01 for the user to follow the pathway recommendation (Paragraph [0048], route B (424) as a "terrain following" route between the two nodes where the user view (sometimes called the avatar) is fixed at a distance above the ground, traveling along hillside 426 while "hugging" the contour of the terrain. Thus, the pathway recommendation of route B (424) is presented to the user for the user to follow the route B (424) down the mountain to cabin).
However, Ryan does not specifically disclose using a machine learning algorithm to perform a machine learning task on the intermediate 3D VR environment to generate machine learning task results comprising predicted features of interest (FOI) and FOI annotations for the intermediate 3D VR environment.
In the similar field of endeavor, SUTHERLAND discloses (Abstract, an approach is provided for filtering imagery to train a feature detection model.  The approach involves, for example, receiving a plurality of images.  The plurality of images is classified as depicting a feature of interest.  The approach also involves providing data for presenting a bulk arrangement of at least one subset of the plurality of images, wherein the bulk arrangement is based on a characteristic of the plurality of images (e.g., detection confidence, position, size, visual characteristic, etc. of the detected feature)) using a machine learning algorithm (Paragraph [0025], FIG. 1 is a diagram of a system capable of filtering imagery to train a feature detection model, according to one embodiment; paragraph [0028], FIG. 2 is a diagram illustrating an example user interface for filtering imagery to train a feature detection model, according to one embodiment.  In the example of FIG. 2, the system 100 is collecting training data to train feature detection model to identify one feature class (e.g., a star logo that can be associated with a point of interest, sign, other vehicles, etc.).  The system 100 includes a machine learning system 101) to perform a machine learning task (Paragraph [0028], a machine learning system 101 that includes a one or more feature detection models 103a-103n (also collectively referred to as feature detection models 103)) on the intermediate 3D VR environment (Paragraph [0028], in one embodiment, at least one of the feature detection models 103 (e.g., can be an independent feature detection model 103 or an initial or first iteration of the feature detection model 103 that is to be trained) has been trained (e.g., using synthetic or partially synthetic training data) to detect the feature of interest (e.g., the star logo) in images. By way of example, the images can be collected from any source including but not limited to one or more camera-equipped vehicles 105 traveling in a road network; paragraph [0029], the system 100 can then present a user interface 200 (e.g., on a computer or other user terminal 113 executing an application 115 used by a human annotator) displaying a bulk arrangement 201 of the found or detected feature of interest as depicted in respective images; paragraph [0051], that is supported by the user interface of the application 115 and/or user terminal 113 executing the application 115 (e.g., including three-dimensional, virtual reality)) to generate machine learning task results (Paragraph [0033], FIG. 3 is a flowchart of a process for filtering imagery to train a feature detection model, according to one embodiment. As such, the machine learning system 101 and/or the computer vision system 107 can provide means for accomplishing various parts of the process 300; paragraph [0035], FIG. 4 is a flowchart of an example machine learning pipeline that uses synthetic imagery, according to one embodiment.  As with the process 300 of FIG. 3, the machine learning system 101 alone or in combination with the computer vision system 107 can perform one or more steps of the process 400) comprising predicted features of interest (FOI) (Paragraph [0042], in step 303, the machine learning system 101 provides data for presenting a bulk arrangement of at least one subset of the plurality of images (e.g., the body of images received from the feature detection model 103 of the step 405 of the process 400); paragraph [0043], in step 305, the machine learning system 101 determines one or more outlier images or false positive detections of the feature of interest based on the bulk arrangement; paragraph [0057], in step 317, the machine learning system 101 provides the filtered plurality of images as training data to train the feature detection model.  For example, the machine learning system 101 can incorporate a supervised learning model (e.g., a logistic regression model, Random Forest model, and/or any equivalent model) to provide feature matching probabilities that are learned from the training data set.  During training, the machine learning system 101 can use a learner module that feeds feature sets from the training data set into the machine learning model to compute a predicted matching feature using an initial set of model parameters.  The learner module then compares the predicted matching probability and the predicted feature to the ground truth data (e.g., the manually annotated feature labels) in the training data set for each observation (e.g., image) used for training.  The learner module then computes an accuracy of the predictions for the initial set of model parameters.  If the accuracy or level of performance does not meet a threshold or configured level, the learner module incrementally adjusts the model parameters until the model generates predictions at a desired or configured level of accuracy with respect to the manually annotated labels in the training data (e.g., the ground truth data)) and FOI annotations for the intermediate 3D VR environment (Paragraph [0034], the images have been annotated or labeled to indicate that image depicts the feature.  The annotation or labeling includes any means for indicating the found feature or object including but not limited to tagging the image with a label, indicating the feature as a bounding box in the image; paragraph [0057], if the accuracy or level of performance does not meet a threshold or configured level, the learner module incrementally adjusts the model parameters until the model generates predictions at a desired or configured level of accuracy with respect to the manually annotated labels in the training data (e.g., the ground truth data)).
	Ryan and SUTHERLAND are analogous art because both pertain to utilize the method of the image processing. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of generating virtual reality images taught by Ryan incorporate the teachings of SUTHERLAND, and applying the feature detection training model taught by SUTHERLAND to implement the machine learning system in the virtual reality system and perform the feature detection models on 3D VR environment for generating the predicted features of interest and FOI annotations for the 3D VR environment. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ryan according to the relied-upon teachings of SUTHERLAND to obtain the invention as specified in claim.

	Regarding claim 17, the combination of Ryan in view of SUTHERLAND discloses everything claimed as applied above (see claim 15), and Ryan further disclose wherein the processor operations (FIG. 1; paragraph [0031], the hardware environment can include central computer 100) further comprise generating, based at least in part on:
 a user profile data (Paragraph [0050], once a subset or less than all of a virtual reality space is defined and captured as a network of nodes and routes, the operator can save the information and command the system to generate two-dimensional virtual presentation image information comprising virtual reality panoramic scenes of the nodal points at multiple scalar resolutions and linear image information of routes at multiple scalar for movement between the nodal points); and
 a user task to be performed by the user on the 3D VR environment (Paragraph [0003], applications of virtual reality include training in a variety of areas (military, medical, equipment operation, etc.)).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (U.S. Patent Application Publication 2004/0032410 A1) in view of SUTHERLAND (U.S. Patent Application Publication 2021/0241035 A1) in view of Petrov et al (U.S. Patent No. 11, 158, 126 B1).

	Regarding claim 2, the combination of Ryan in view of SUTHERLAND discloses everything claimed as applied above (see claim 1), and Ryan further disclose wherein: 
the recommendation for the user to follow the pathway recommendation assists the user with navigating and interpreting a 3D VR environment (FIG. 4; paragraph [0048], route B (424) as a "terrain following" route between the two nodes where the user view (sometimes called the avatar) is fixed at a distance above the ground, traveling along hillside 426 while "hugging" the contour of the terrain. Thus, the pathway recommendation of route B (424) is presented to the user for the user to follow the route B (424) down the mountain to cabin) comprising the intermediate 3D VR environment (FIG. 1; paragraph [0037],  virtual reality display device 111 displays three-dimensional world that is constructed by central computer 100; paragraph [0047], the operator explores virtual reality space 300 by navigating and interacting with the environment by utilizing virtual reality display device 111 and virtual reality input device 112) having the pathway recommendation (Paragraph [0048], route B (424) as a "terrain following" route).
However, Ryan does not specifically disclose the processor system enables the user to not follow the pathway recommendation and navigate through a portion of the intermediate 3D VR environment that is outside the predicted FOl.
	In the similar field of endeavor, Petrov discloses (Abstract, redirected walking methods are described that may be implemented in virtual reality (VR) systems for guiding or redirecting users' movements within constrained physical environments or in unconstrained physical environments, while the users perceive that they are freely moving about within virtual worlds provided by the VR systems …) the processor system (Col 9, lines 48-59, a virtual reality system 10 … a base station 160 configured to render VR frames for display by the HMD 100) enables the user to not follow the pathway recommendation and navigate through a portion of the intermediate 3D VR environment (Col 20, lines 51-67, FIG. 5E graphically illustrates a redirected walking method in which the VR application and system subtly rotate the VR world around the user during blinks … During each blink, the VR application and system may rotate the virtual world left or right, for example by about 2 degrees. FIG. 5E shows the original virtual path 515, and also shows the virtual path after a left shift of the path (right rotation of the VR world) on a blink, and after a right shift of the path (left rotation of the VR world) on a blink. Each shift causes the user to subconsciously adjust their path 502 in the real world environment. Each left shift may cause the user to adjust slightly to the left, and each right shift may cause the user to adjust slightly to the right. FIG. 5E shows the real path drifting left as a result of left shifts (path 502A), and the real path drifting right as a result of right shifts (path 502B)) that is outside the predicted FOl (Col 20, lines 7-38, as shown in FIG. 5A, (1), the user may be walking in a VR world 502 displayed as a 3D virtual view 510A, for example along a straight path 515. The VR world 502 may be slowly rotated left or right as the user walks (in this example, rotated right as shown at FIG. 5A (2)) … As shown in FIG. 5B, the rotation of the VR world 502 may cause the user 590 to consciously or subconsciously correct their physical motion path in the real world environment 500 in the direction opposite to the VR world 502 rotation in order to keep walking straight (e.g., stay on the straight path 515) in the VR world 502. In this example, the user turns slightly to the left to follow the path 515 that shifted slightly to the left in response to the right rotation of the VR world 502 as shown in FIG. 5A. As shown in FIG. 5C, this rotation technique may, for example, allow the VR application and system to steer the user around a circle, for example a circle with a six meter or greater radius, without the user realizing it).
	Ryan and Petrov are analogous art because both pertain to utilize the method of the generating the recommendation path within 3D virtual environment. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of generating virtual reality images taught by Ryan incorporate the teachings of Petrov, and applying the redirected walking method taught by Petrov in order to monitor the user movement and adjust the user path corresponding to the recommendation path. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ryan according to the relied-upon teachings of Petrov to obtain the invention as specified in claim.

	Regarding claim 9, the combination of Ryan in view of SUTHERLAND discloses everything claimed as applied above (see claim 8), and Ryan further disclose wherein: 
the recommendation for the user to follow the pathway recommendation assists the user with navigating and interpreting a 3D VR environment (FIG. 4; paragraph [0048], route B (424) as a "terrain following" route between the two nodes where the user view (sometimes called the avatar) is fixed at a distance above the ground, traveling along hillside 426 while "hugging" the contour of the terrain. Thus, the pathway recommendation of route B (424) is presented to the user for the user to follow the route B (424) down the mountain to cabin) comprising the intermediate 3D VR environment (FIG. 1; paragraph [0037],  virtual reality display device 111 displays three-dimensional world that is constructed by central computer 100; paragraph [0047], the operator explores virtual reality space 300 by navigating and interacting with the environment by utilizing virtual reality display device 111 and virtual reality input device 112) having the pathway recommendation (Paragraph [0048], route B (424) as a "terrain following" route).
However, Ryan does not specifically disclose the processor operations include enabling the user to not follow the pathway recommendation and navigate through a portion of the intermediate 3D VR environment that is outside the predicted FOI.
	In the similar field of endeavor, Petrov discloses (Abstract, redirected walking methods are described that may be implemented in virtual reality (VR) systems for guiding or redirecting users' movements within constrained physical environments or in unconstrained physical environments, while the users perceive that they are freely moving about within virtual worlds provided by the VR systems …) the processor operations (Col 9, lines 48-59, a virtual reality system 10 … a base station 160 configured to render VR frames for display by the HMD 100) include enabling the user to not follow the pathway recommendation and navigate through a portion of the intermediate 3D VR environment (Col 20, lines 51-67, FIG. 5E graphically illustrates a redirected walking method in which the VR application and system subtly rotate the VR world around the user during blinks … During each blink, the VR application and system may rotate the virtual world left or right, for example by about 2 degrees. FIG. 5E shows the original virtual path 515, and also shows the virtual path after a left shift of the path (right rotation of the VR world) on a blink, and after a right shift of the path (left rotation of the VR world) on a blink. Each shift causes the user to subconsciously adjust their path 502 in the real world environment. Each left shift may cause the user to adjust slightly to the left, and each right shift may cause the user to adjust slightly to the right. FIG. 5E shows the real path drifting left as a result of left shifts (path 502A), and the real path drifting right as a result of right shifts (path 502B)) that is outside the predicted FOI (Col 20, lines 7-38, as shown in FIG. 5A, (1), the user may be walking in a VR world 502 displayed as a 3D virtual view 510A, for example along a straight path 515. The VR world 502 may be slowly rotated left or right as the user walks (in this example, rotated right as shown at FIG. 5A (2)) … As shown in FIG. 5B, the rotation of the VR world 502 may cause the user 590 to consciously or subconsciously correct their physical motion path in the real world environment 500 in the direction opposite to the VR world 502 rotation in order to keep walking straight (e.g., stay on the straight path 515) in the VR world 502. In this example, the user turns slightly to the left to follow the path 515 that shifted slightly to the left in response to the right rotation of the VR world 502 as shown in FIG. 5A. As shown in FIG. 5C, this rotation technique may, for example, allow the VR application and system to steer the user around a circle, for example a circle with a six meter or greater radius, without the user realizing it).
	Ryan and Petrov are analogous art because both pertain to utilize the method of the generating the recommendation path within 3D virtual environment. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of generating virtual reality images taught by Ryan incorporate the teachings of Petrov, and applying the redirected walking method taught by Petrov in order to monitor the user movement and adjust the user path corresponding to the recommendation path. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ryan according to the relied-upon teachings of Petrov to obtain the invention as specified in claim.

	Regarding claim 16, the combination of Ryan in view of SUTHERLAND discloses everything claimed as applied above (see claim 15), and Ryan further disclose wherein: 
the recommendation for the user to follow the pathway recommendation assists the user with navigating and interpreting a 3D VR environment (FIG. 4; paragraph [0048], route B (424) as a "terrain following" route between the two nodes where the user view (sometimes called the avatar) is fixed at a distance above the ground, traveling along hillside 426 while "hugging" the contour of the terrain. Thus, the pathway recommendation of route B (424) is presented to the user for the user to follow the route B (424) down the mountain to cabin) comprising the intermediate 3D VR environment (FIG. 1; paragraph [0037],  virtual reality display device 111 displays three-dimensional world that is constructed by central computer 100; paragraph [0047], the operator explores virtual reality space 300 by navigating and interacting with the environment by utilizing virtual reality display device 111 and virtual reality input device 112) having the pathway recommendation (Paragraph [0048], route B (424) as a "terrain following" route).
However, Ryan does not specifically disclose the processor operations include enabling the user to not follow the pathway recommendation and navigate through a portion of the intermediate 3D VR environment that is outside the predicted FOI.
	In the similar field of endeavor, Petrov discloses (Abstract, redirected walking methods are described that may be implemented in virtual reality (VR) systems for guiding or redirecting users' movements within constrained physical environments or in unconstrained physical environments, while the users perceive that they are freely moving about within virtual worlds provided by the VR systems …) the processor operations (Col 9, lines 48-59, a virtual reality system 10 … a base station 160 configured to render VR frames for display by the HMD 100) include enabling the user to not follow the pathway recommendation and navigate through a portion of the intermediate 3D VR environment (Col 20, lines 51-67, FIG. 5E graphically illustrates a redirected walking method in which the VR application and system subtly rotate the VR world around the user during blinks … During each blink, the VR application and system may rotate the virtual world left or right, for example by about 2 degrees. FIG. 5E shows the original virtual path 515, and also shows the virtual path after a left shift of the path (right rotation of the VR world) on a blink, and after a right shift of the path (left rotation of the VR world) on a blink. Each shift causes the user to subconsciously adjust their path 502 in the real world environment. Each left shift may cause the user to adjust slightly to the left, and each right shift may cause the user to adjust slightly to the right. FIG. 5E shows the real path drifting left as a result of left shifts (path 502A), and the real path drifting right as a result of right shifts (path 502B)) that is outside the predicted FOI (Col 20, lines 7-38, as shown in FIG. 5A, (1), the user may be walking in a VR world 502 displayed as a 3D virtual view 510A, for example along a straight path 515. The VR world 502 may be slowly rotated left or right as the user walks (in this example, rotated right as shown at FIG. 5A (2)) … As shown in FIG. 5B, the rotation of the VR world 502 may cause the user 590 to consciously or subconsciously correct their physical motion path in the real world environment 500 in the direction opposite to the VR world 502 rotation in order to keep walking straight (e.g., stay on the straight path 515) in the VR world 502. In this example, the user turns slightly to the left to follow the path 515 that shifted slightly to the left in response to the right rotation of the VR world 502 as shown in FIG. 5A. As shown in FIG. 5C, this rotation technique may, for example, allow the VR application and system to steer the user around a circle, for example a circle with a six meter or greater radius, without the user realizing it).
	Ryan and Petrov are analogous art because both pertain to utilize the method of the generating the recommendation path within 3D virtual environment. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of generating virtual reality images taught by Ryan incorporate the teachings of Petrov, and applying the redirected walking method taught by Petrov in order to monitor the user movement and adjust the user path corresponding to the recommendation path. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ryan according to the relied-upon teachings of Petrov to obtain the invention as specified in claim.

Claims 4-6, 11-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (U.S. Patent Application Publication 2004/0032410 A1) in view of SUTHERLAND (U.S. Patent Application Publication 2021/0241035 A1) in view of Schuett et al (U.S. Patent Application Publication 2019/00037133 A1).

	Regarding claim 4, the combination of Ryan in view of SUTHERLAND discloses everything claimed as applied above (see claim 1).
However, Ryan does not specifically disclose further comprising using the processor system to generate, based at least in part on user feedback data, the pathway recommendation, wherein the user feedback data comprises feedback the processor Page 47 of 52 P201911976US01system receives from the user about the pathway recommendation while the user is being guided through the 3D VR environment by the pathway recommendation.
In the similar field of endeavor, Schuett discloses (Abstract, collecting images for digital capture of real world environments, and associated systems and methods are disclosed.  A representative method for digitally capturing the environment includes scanning an environment with a laser scanner from at least one fixed point to obtain scan data and, based at least in part on the scan data, creating a view capture route corresponding to a path in the environment.  The method can further include receiving optical data from a human operator carrying an optical sensor as the human operator travels along the view capture route) further comprising using the processor system (FIG. 1; paragraph [0019], a representative system 100 is configured to generate the image data used to create a virtual reality environment based on the real environment 140.  The system 100 can include a data collector 170 that collects the data (e.g., image data), and a scanner 110 that is used to guide the data collection process) to generate, based at least in part on user feedback data (FIG. 2; paragraph [0028], block 293 includes tracking the sensor (e.g., image sensor) and guiding the operator along the view capture path developed at block 292.  In particular, the same (or a different) scanner used to scan the environment at block 291 can be used to track the operator's movement through the environment during the data collection process.  As the system tracks the operator's movements, it can present feedback (e.g., via the guidance display 150 described above with reference to FIG. 1; paragraph [0030], at block 295, the process includes determining whether the environment has been fully covered.  If not, the scanner is likely moved to a new (e.g., second or subsequent) location and the process returns to block 291) to assist the operator in capturing the entire environment), the pathway recommendation (Paragraph [0027], block 292 includes planning a view capture path or route.  This is the route that the operator 180 (FIG. 1) follows during an image capture operation.  The path is planned to capture all the necessary and/or desirable views that can be supported by the scanner at a particular scan position.  In particular, the path is planned so as to provide enough visual information to form a realistic experience for the ultimate virtual reality viewer.  Because the environment is a three dimensional environment, the process may include multiple view capture paths or routes, which may be based on one or more scan positions, and will be described in further detail later; paragraph [0025], the controller 130 can receive the data from the scanner 110, generate one or more image capture routes that the operator 180 follows, and communicate with the operator 180 to keep the operator on the routes and/or redirect the operator as needed.  To do so, the controller 130 can present guidance information at the guidance display 150 carried by the sensor support 171), wherein the user feedback data comprises feedback the processor Page 47 of 52P201911976US01system receives from the user about the pathway recommendation (Paragraph [0028], block 293 includes tracking the sensor (e.g., image sensor) and guiding the operator along the view capture path developed at block 292.  In particular, the same (or a different) scanner used to scan the environment at block 291 can be used to track the operator's movement through the environment during the data collection process.  As the system tracks the operator's movements, it can present feedback (e.g., via the guidance display 150 described above with reference to FIG. 1) while the user is being guided through the 3D VR environment by the pathway recommendation (Paragraph [0021], the sensor support 171 can also carry a guidance display 150 that presents information to the operator 180 corresponding to the image collection route along which the operator moves, and/or other information that the operator uses to gather the image data within the environment 140; paragraph [0052], FIG. 9 illustrates a portion of the environment 140 including two objects 143 and a portion of the first view capture route 881a.  FIG. 9 also illustrates a representative image presented at the guidance display 150 for assisting the operator in moving and orienting the data collector (to which the guidance display 150 is attached via a display arm 975).  In a particular embodiment, the guidance display 150 shows a particular portion of the environment 140 including an object display 943 (corresponding to the object 143 in front of the data collector), an imaged region 951 (corresponding to a region of the environment that has already been imaged), and an un-imaged region 952 (corresponding to a region of the environment that has yet to be imaged).  The imaged and un-imaged regions can be presented differently, e.g., via shading, color vs.  grayscale, or another suitable approach.  The display 150 can also present a route display 981a corresponding to the relevant portion of the first view capture route 881a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of generating virtual reality images taught by Ryan incorporate the teachings of Schuett, and applying the system for capturing data corresponding to the environment taught by Schuett to provide the guidance information of the image collection route based on the feedback data along which the operator moves in order to keep the operator on the routes or redirect the operator as needed. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ryan according to the relied-upon teachings of Schuett to obtain the invention as specified in claim.

	Regarding claim 5, the combination of Ryan in view of SUTHERLAND discloses everything claimed as applied above (see claim 1).
However, Ryan does not specifically disclose wherein the pathway recommendation comprises pathway guidance comprising a communication generated by the processor system and provided to the user to guide the user through the pathway recommendation.
In the similar field of endeavor, Schuett discloses (Abstract, collecting images for digital capture of real world environments, and associated systems and methods are disclosed.  A representative method for digitally capturing the environment includes scanning an environment with a laser scanner from at least one fixed point to obtain scan data and, based at least in part on the scan data, creating a view capture route corresponding to a path in the environment.  The method can further include receiving optical data from a human operator carrying an optical sensor as the human operator travels along the view capture route) wherein the pathway recommendation comprises pathway guidance (FIG. 1; paragraph [0019], a representative system 100 is configured to generate the image data used to create a virtual reality environment based on the real environment 140.  The system 100 can include a data collector 170 that collects the data (e.g., image data), and a scanner 110 that is used to guide the data collection process; paragraph [0021], the sensor support 171 can also carry a guidance display 150 that presents information to the operator 180 corresponding to the image collection route along which the operator moves, and/or other information that the operator uses to gather the image data within the environment 140) comprising a communication generated by the processor system and provided to the user to guide the user through the pathway recommendation (Paragraph [0027], block 292 includes planning a view capture path or route.  This is the route that the operator 180 (FIG. 1) follows during an image capture operation.  The path is planned to capture all the necessary and/or desirable views that can be supported by the scanner at a particular scan position.  In particular, the path is planned so as to provide enough visual information to form a realistic experience for the ultimate virtual reality viewer.  Because the environment is a three dimensional environment, the process may include multiple view capture paths or routes, which may be based on one or more scan positions, and will be described in further detail later; paragraph [0025], the controller 130 can receive the data from the scanner 110, generate one or more image capture routes that the operator 180 follows, and communicate with the operator 180 to keep the operator on the routes and/or redirect the operator as needed.  To do so, the controller 130 can present guidance information at the guidance display 150 carried by the sensor support 171).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of generating virtual reality images taught by Ryan incorporate the teachings of Schuett, and applying the system for capturing data corresponding to the environment taught by Schuett to provide the guidance information of the image collection route based on the feedback data along which the operator moves in order to keep the operator on the routes or redirect the operator as needed. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ryan according to the relied-upon teachings of Schuett to obtain the invention as specified in claim.

	Regarding claim 6, the combination of Ryan in view of SUTHERLAND discloses everything claimed as applied above (see claim 1).
However, Ryan does not specifically disclose wherein the pathway recommendation comprises a point-of-interest (POI) pattern comprising a grouping of points of interest of the pathway recommendation, wherein the grouping conveys information to the user that is relevant to the user task.  
	In the similar field of endeavor, Schuett discloses (Abstract, collecting images for digital capture of real world environments, and associated systems and methods are disclosed.  A representative method for digitally capturing the environment includes scanning an environment with a laser scanner from at least one fixed point to obtain scan data and, based at least in part on the scan data, creating a view capture route corresponding to a path in the environment.  The method can further include receiving optical data from a human operator carrying an optical sensor as the human operator travels along the view capture route) wherein the pathway recommendation (FIGS. 1 and 2; paragraph [0027], block 292 includes planning a view capture path or route.  This is the route that the operator 180 (FIG. 1) follows during an image capture operation.  The path is planned to capture all the necessary and/or desirable views that can be supported by the scanner at a particular scan position.  In particular, the path is planned so as to provide enough visual information to form a realistic experience for the ultimate virtual reality viewer.  Because the environment is a three dimensional environment, the process may include multiple view capture paths or routes, which may be based on one or more scan positions, and will be described in further detail later) comprises a point-of-interest (POI) pattern comprising a grouping of points of interest of the pathway recommendation (Paragraph [0052], FIG. 9 illustrates a portion of the environment 140 including two objects 143 and a portion of the first view capture route 881a.  FIG. 9 also illustrates a representative image presented at the guidance display 150 for assisting the operator in moving and orienting the data collector (to which the guidance display 150 is attached via a display arm 975).  In a particular embodiment, the guidance display 150 shows a particular portion of the environment 140 including an object display 943 (corresponding to the object 143 in front of the data collector), an imaged region 951 (corresponding to a region of the environment that has already been imaged), and an un-imaged region 952 (corresponding to a region of the environment that has yet to be imaged).  The imaged and un-imaged regions can be presented differently, e.g., via shading, color vs.  grayscale, or another suitable approach.  The display 150 can also present a route display 981a corresponding to the relevant portion of the first view capture route 881a), wherein the grouping conveys information to the user that is relevant to the user task (Paragraph [0052], a portion of the route includes arrows (e.g., in the un-imaged region 952) indicating to the operator that he/she should move in the direction indicated by the arrows to capture the un-imaged region 952).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of generating virtual reality images taught by Ryan incorporate the teachings of Schuett, and applying the system for capturing data corresponding to the environment taught by Schuett to provide the guidance information of the image collection route along which the operator moves in order to keep the operator on the routes or redirect the operator as needed. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ryan according to the relied-upon teachings of Schuett to obtain the invention as specified in claim.

	Regarding claim 11, the combination of Ryan in view of SUTHERLAND discloses everything claimed as applied above (see claim 8).
However, Ryan does not specifically disclose wherein the processor operations further comprise generating, based at least in part on user feedback data, the pathway recommendation, wherein the user feedback data comprises feedback the processor system receives from the user about the pathway recommendation while the user is being guided through the 3D VR environment by the pathway recommendation.  
 In the similar field of endeavor, Schuett discloses (Abstract, collecting images for digital capture of real world environments, and associated systems and methods are disclosed.  A representative method for digitally capturing the environment includes scanning an environment with a laser scanner from at least one fixed point to obtain scan data and, based at least in part on the scan data, creating a view capture route corresponding to a path in the environment.  The method can further include receiving optical data from a human operator carrying an optical sensor as the human operator travels along the view capture route) wherein the processor operations (FIG. 1; paragraph [0019], a representative system 100 is configured to generate the image data used to create a virtual reality environment based on the real environment 140.  The system 100 can include a data collector 170 that collects the data (e.g., image data), and a scanner 110 that is used to guide the data collection process) further comprise generating, based at least in part on user feedback data (FIG. 2; paragraph [0028], block 293 includes tracking the sensor (e.g., image sensor) and guiding the operator along the view capture path developed at block 292.  In particular, the same (or a different) scanner used to scan the environment at block 291 can be used to track the operator's movement through the environment during the data collection process.  As the system tracks the operator's movements, it can present feedback (e.g., via the guidance display 150 described above with reference to FIG. 1; paragraph [0030], at block 295, the process includes determining whether the environment has been fully covered.  If not, the scanner is likely moved to a new (e.g., second or subsequent) location and the process returns to block 291) to assist the operator in capturing the entire environment), the pathway recommendation (Paragraph [0027], block 292 includes planning a view capture path or route.  This is the route that the operator 180 (FIG. 1) follows during an image capture operation.  The path is planned to capture all the necessary and/or desirable views that can be supported by the scanner at a particular scan position.  In particular, the path is planned so as to provide enough visual information to form a realistic experience for the ultimate virtual reality viewer.  Because the environment is a three dimensional environment, the process may include multiple view capture paths or routes, which may be based on one or more scan positions, and will be described in further detail later; paragraph [0025], the controller 130 can receive the data from the scanner 110, generate one or more image capture routes that the operator 180 follows, and communicate with the operator 180 to keep the operator on the routes and/or redirect the operator as needed.  To do so, the controller 130 can present guidance information at the guidance display 150 carried by the sensor support 171), wherein the user feedback data comprises feedback the processor system receives from the user about the pathway recommendation (Paragraph [0028], block 293 includes tracking the sensor (e.g., image sensor) and guiding the operator along the view capture path developed at block 292.  In particular, the same (or a different) scanner used to scan the environment at block 291 can be used to track the operator's movement through the environment during the data collection process.  As the system tracks the operator's movements, it can present feedback (e.g., via the guidance display 150 described above with reference to FIG. 1) while the user is being guided through the 3D VR environment by the pathway recommendation  (Paragraph [0021], the sensor support 171 can also carry a guidance display 150 that presents information to the operator 180 corresponding to the image collection route along which the operator moves, and/or other information that the operator uses to gather the image data within the environment 140; paragraph [0052], FIG. 9 illustrates a portion of the environment 140 including two objects 143 and a portion of the first view capture route 881a.  FIG. 9 also illustrates a representative image presented at the guidance display 150 for assisting the operator in moving and orienting the data collector (to which the guidance display 150 is attached via a display arm 975).  In a particular embodiment, the guidance display 150 shows a particular portion of the environment 140 including an object display 943 (corresponding to the object 143 in front of the data collector), an imaged region 951 (corresponding to a region of the environment that has already been imaged), and an un-imaged region 952 (corresponding to a region of the environment that has yet to be imaged).  The imaged and un-imaged regions can be presented differently, e.g., via shading, color vs.  grayscale, or another suitable approach.  The display 150 can also present a route display 981a corresponding to the relevant portion of the first view capture route 881a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of generating virtual reality images taught by Ryan incorporate the teachings of Schuett, and applying the system for capturing data corresponding to the environment taught by Schuett to provide the guidance information of the image collection route based on the feedback data along which the operator moves in order to keep the operator on the routes or redirect the operator as needed. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ryan according to the relied-upon teachings of Schuett to obtain the invention as specified in claim.

	Regarding claim 12, the combination of Ryan in view of SUTHERLAND discloses everything claimed as applied above (see claim 8).
However, Ryan does not specifically disclose wherein the pathway recommendation comprises pathway guidance comprising a communication generated by the processor system and provided to the user to guide the user through the pathway recommendation.
In the similar field of endeavor, Schuett discloses (Abstract, collecting images for digital capture of real world environments, and associated systems and methods are disclosed.  A representative method for digitally capturing the environment includes scanning an environment with a laser scanner from at least one fixed point to obtain scan data and, based at least in part on the scan data, creating a view capture route corresponding to a path in the environment.  The method can further include receiving optical data from a human operator carrying an optical sensor as the human operator travels along the view capture route) wherein the pathway recommendation comprises pathway guidance (FIG. 1; paragraph [0019], a representative system 100 is configured to generate the image data used to create a virtual reality environment based on the real environment 140.  The system 100 can include a data collector 170 that collects the data (e.g., image data), and a scanner 110 that is used to guide the data collection process; paragraph [0021], the sensor support 171 can also carry a guidance display 150 that presents information to the operator 180 corresponding to the image collection route along which the operator moves, and/or other information that the operator uses to gather the image data within the environment 140) comprising a communication generated by the processor system and provided to the user to guide the user through the pathway recommendation (Paragraph [0027], block 292 includes planning a view capture path or route.  This is the route that the operator 180 (FIG. 1) follows during an image capture operation.  The path is planned to capture all the necessary and/or desirable views that can be supported by the scanner at a particular scan position.  In particular, the path is planned so as to provide enough visual information to form a realistic experience for the ultimate virtual reality viewer.  Because the environment is a three dimensional environment, the process may include multiple view capture paths or routes, which may be based on one or more scan positions, and will be described in further detail later; paragraph [0025], the controller 130 can receive the data from the scanner 110, generate one or more image capture routes that the operator 180 follows, and communicate with the operator 180 to keep the operator on the routes and/or redirect the operator as needed.  To do so, the controller 130 can present guidance information at the guidance display 150 carried by the sensor support 171).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of generating virtual reality images taught by Ryan incorporate the teachings of Schuett, and applying the system for capturing data corresponding to the environment taught by Schuett to provide the guidance information of the image collection route based on the feedback data along which the operator moves in order to keep the operator on the routes or redirect the operator as needed. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ryan according to the relied-upon teachings of Schuett to obtain the invention as specified in claim.

	Regarding claim 13, the combination of Ryan in view of SUTHERLAND discloses everything claimed as applied above (see claim 8).
However, Ryan does not specifically disclose wherein the pathway recommendation comprises a point-of-interest (POI) pattern comprising a grouping of points of interest of the pathway recommendation, wherein the grouping conveys information to the user that is relevant to the user task.
In the similar field of endeavor, Schuett discloses (Abstract, collecting images for digital capture of real world environments, and associated systems and methods are disclosed.  A representative method for digitally capturing the environment includes scanning an environment with a laser scanner from at least one fixed point to obtain scan data and, based at least in part on the scan data, creating a view capture route corresponding to a path in the environment.  The method can further include receiving optical data from a human operator carrying an optical sensor as the human operator travels along the view capture route) wherein the pathway recommendation (FIGS. 1 and 2; paragraph [0027], block 292 includes planning a view capture path or route.  This is the route that the operator 180 (FIG. 1) follows during an image capture operation.  The path is planned to capture all the necessary and/or desirable views that can be supported by the scanner at a particular scan position.  In particular, the path is planned so as to provide enough visual information to form a realistic experience for the ultimate virtual reality viewer.  Because the environment is a three dimensional environment, the process may include multiple view capture paths or routes, which may be based on one or more scan positions, and will be described in further detail later) comprises a point-of-interest (POI) pattern comprising a grouping of points of interest of the pathway recommendation (Paragraph [0052], FIG. 9 illustrates a portion of the environment 140 including two objects 143 and a portion of the first view capture route 881a.  FIG. 9 also illustrates a representative image presented at the guidance display 150 for assisting the operator in moving and orienting the data collector (to which the guidance display 150 is attached via a display arm 975).  In a particular embodiment, the guidance display 150 shows a particular portion of the environment 140 including an object display 943 (corresponding to the object 143 in front of the data collector), an imaged region 951 (corresponding to a region of the environment that has already been imaged), and an un-imaged region 952 (corresponding to a region of the environment that has yet to be imaged).  The imaged and un-imaged regions can be presented differently, e.g., via shading, color vs.  grayscale, or another suitable approach.  The display 150 can also present a route display 981a corresponding to the relevant portion of the first view capture route 881a), wherein the grouping conveys information to the user that is relevant to the user task (Paragraph [0052], a portion of the route includes arrows (e.g., in the un-imaged region 952) indicating to the operator that he/she should move in the direction indicated by the arrows to capture the un-imaged region 952).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of generating virtual reality images taught by Ryan incorporate the teachings of Schuett, and applying the system for capturing data corresponding to the environment taught by Schuett to provide the guidance information of the image collection route along which the operator moves in order to keep the operator on the routes or redirect the operator as needed. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ryan according to the relied-upon teachings of Schuett to obtain the invention as specified in claim.

Regarding claim 18, the combination of Ryan in view of SUTHERLAND discloses everything claimed as applied above (see claim 15).
However, Ryan does not specifically disclose wherein the processor operations further comprise generating, based at least in part on user feedback data, the Page 50 of 52 P201911976US01pathway recommendation, wherein the user feedback data comprises feedback the processor system receives from the user about the pathway recommendation while the user is being guided through the 3D VR environment by the pathway recommendation.
In the similar field of endeavor, Schuett discloses (Abstract, collecting images for digital capture of real world environments, and associated systems and methods are disclosed.  A representative method for digitally capturing the environment includes scanning an environment with a laser scanner from at least one fixed point to obtain scan data and, based at least in part on the scan data, creating a view capture route corresponding to a path in the environment.  The method can further include receiving optical data from a human operator carrying an optical sensor as the human operator travels along the view capture route) wherein the processor operations (FIG. 1; paragraph [0019], a representative system 100 is configured to generate the image data used to create a virtual reality environment based on the real environment 140.  The system 100 can include a data collector 170 that collects the data (e.g., image data), and a scanner 110 that is used to guide the data collection process) further comprise generating, based at least in part on user feedback data (FIG. 2; paragraph [0028], block 293 includes tracking the sensor (e.g., image sensor) and guiding the operator along the view capture path developed at block 292.  In particular, the same (or a different) scanner used to scan the environment at block 291 can be used to track the operator's movement through the environment during the data collection process.  As the system tracks the operator's movements, it can present feedback (e.g., via the guidance display 150 described above with reference to FIG. 1; paragraph [0030], at block 295, the process includes determining whether the environment has been fully covered.  If not, the scanner is likely moved to a new (e.g., second or subsequent) location and the process returns to block 291) to assist the operator in capturing the entire environment), the Page 50 of 52 P201911976US01pathway recommendation (Paragraph [0027], block 292 includes planning a view capture path or route.  This is the route that the operator 180 (FIG. 1) follows during an image capture operation.  The path is planned to capture all the necessary and/or desirable views that can be supported by the scanner at a particular scan position.  In particular, the path is planned so as to provide enough visual information to form a realistic experience for the ultimate virtual reality viewer.  Because the environment is a three dimensional environment, the process may include multiple view capture paths or routes, which may be based on one or more scan positions, and will be described in further detail later; paragraph [0025], the controller 130 can receive the data from the scanner 110, generate one or more image capture routes that the operator 180 follows, and communicate with the operator 180 to keep the operator on the routes and/or redirect the operator as needed.  To do so, the controller 130 can present guidance information at the guidance display 150 carried by the sensor support 171), wherein the user feedback data comprises feedback the processor system receives from the user about the pathway recommendation (Paragraph [0028], block 293 includes tracking the sensor (e.g., image sensor) and guiding the operator along the view capture path developed at block 292.  In particular, the same (or a different) scanner used to scan the environment at block 291 can be used to track the operator's movement through the environment during the data collection process.  As the system tracks the operator's movements, it can present feedback (e.g., via the guidance display 150 described above with reference to FIG. 1) while the user is being guided through the 3D VR environment by the pathway recommendation (Paragraph [0021], the sensor support 171 can also carry a guidance display 150 that presents information to the operator 180 corresponding to the image collection route along which the operator moves, and/or other information that the operator uses to gather the image data within the environment 140; paragraph [0052], FIG. 9 illustrates a portion of the environment 140 including two objects 143 and a portion of the first view capture route 881a.  FIG. 9 also illustrates a representative image presented at the guidance display 150 for assisting the operator in moving and orienting the data collector (to which the guidance display 150 is attached via a display arm 975).  In a particular embodiment, the guidance display 150 shows a particular portion of the environment 140 including an object display 943 (corresponding to the object 143 in front of the data collector), an imaged region 951 (corresponding to a region of the environment that has already been imaged), and an un-imaged region 952 (corresponding to a region of the environment that has yet to be imaged).  The imaged and un-imaged regions can be presented differently, e.g., via shading, color vs.  grayscale, or another suitable approach.  The display 150 can also present a route display 981a corresponding to the relevant portion of the first view capture route 881a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of generating virtual reality images taught by Ryan incorporate the teachings of Schuett, and applying the system for capturing data corresponding to the environment taught by Schuett to provide the guidance information of the image collection route based on the feedback data along which the operator moves in order to keep the operator on the routes or redirect the operator as needed. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ryan according to the relied-upon teachings of Schuett to obtain the invention as specified in claim.

	Regarding claim 19, the combination of Ryan in view of SUTHERLAND discloses everything claimed as applied above (see claim 15).
However, Ryan does not specifically disclose wherein the pathway recommendation comprises: 
pathway guidance comprising a communication generated by the processor system and provided to the user to guide the user through the pathway recommendation; and 
a point-of-interest (POI) pattern comprising a grouping of points of interest of the pathway recommendation, wherein the grouping conveys information to the user that is relevant to the user task.
In the similar field of endeavor, Schuett discloses (Abstract, collecting images for digital capture of real world environments, and associated systems and methods are disclosed.  A representative method for digitally capturing the environment includes scanning an environment with a laser scanner from at least one fixed point to obtain scan data and, based at least in part on the scan data, creating a view capture route corresponding to a path in the environment.  The method can further include receiving optical data from a human operator carrying an optical sensor as the human operator travels along the view capture route)
wherein the pathway recommendation (FIGS. 1 and 2; paragraph [0027], block 292 includes planning a view capture path or route.  This is the route that the operator 180 (FIG. 1) follows during an image capture operation.  The path is planned to capture all the necessary and/or desirable views that can be supported by the scanner at a particular scan position.  In particular, the path is planned so as to provide enough visual information to form a realistic experience for the ultimate virtual reality viewer.  Because the environment is a three dimensional environment, the process may include multiple view capture paths or routes, which may be based on one or more scan positions, and will be described in further detail later) comprises: 
pathway guidance comprising a communication generated by the processor system and provided to the user to guide the user through the pathway recommendation (Paragraph [0025], the controller 130 can receive the data from the scanner 110, generate one or more image capture routes that the operator 180 follows, and communicate with the operator 180 to keep the operator on the routes and/or redirect the operator as needed.  To do so, the controller 130 can present guidance information at the guidance display 150 carried by the sensor support 171); and 
a point-of-interest (POI) pattern comprising a grouping of points of interest of the pathway recommendation (Paragraph [0052], FIG. 9 illustrates a portion of the environment 140 including two objects 143 and a portion of the first view capture route 881a.  FIG. 9 also illustrates a representative image presented at the guidance display 150 for assisting the operator in moving and orienting the data collector (to which the guidance display 150 is attached via a display arm 975).  In a particular embodiment, the guidance display 150 shows a particular portion of the environment 140 including an object display 943 (corresponding to the object 143 in front of the data collector), an imaged region 951 (corresponding to a region of the environment that has already been imaged), and an un-imaged region 952 (corresponding to a region of the environment that has yet to be imaged).  The imaged and un-imaged regions can be presented differently, e.g., via shading, color vs.  grayscale, or another suitable approach.  The display 150 can also present a route display 981a corresponding to the relevant portion of the first view capture route 881a), wherein the grouping conveys information to the user that is relevant to the user task (Paragraph [0052], a portion of the route includes arrows (e.g., in the un-imaged region 952) indicating to the operator that he/she should move in the direction indicated by the arrows to capture the un-imaged region 952).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of generating virtual reality images taught by Ryan incorporate the teachings of Schuett, and applying the system for capturing data corresponding to the environment taught by Schuett to provide the guidance information of the image collection route along which the operator moves in order to keep the operator on the routes or redirect the operator as needed. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ryan according to the relied-upon teachings of Schuett to obtain the invention as specified in claim.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (U.S. Patent Application Publication 2004/0032410 A1) in view of SUTHERLAND (U.S. Patent Application Publication 2021/0241035 A1) in view of Zhang (U.S. Patent Application Publication 2021/0213940 A1).

	Regarding claim 7, the combination of Ryan in view of SUTHERLAND discloses everything claimed as applied above (see claim 1).
However, Ryan does not specifically disclose wherein the machine learning algorithm has been trained to perform the machine learning task using a historical target environment analysis corpus comprising information from prior analyses performed by trained interpreters on other target environments.
In the similar field of endeavor, Zhang discloses (Abstract, a method for autonomous parking includes determining a recommended driving route for autonomous parking; determining a position of a vehicle in the recommended driving route; determining whether the position of the vehicle is in a first road environment; and in response to determining that the vehicle is in the first road environment, determining a driving trajectory point of the vehicle in the first road environment based on the acquired image information of the first road environment and according to a pre-trained driving model) wherein the machine learning algorithm has been trained to perform the machine learning task (FIG. 1; paragraph [0021], the computing device 150 may be a remote server or a cloud that may be trained according to various data including the target route data 130 and the historical route data set 140, as well as a machine learning model.  For example, the computing device 150 may project trajectory point data of a human driver's driving onto each captured image, input the image into a machine learning model, and then output a trajectory point projected on the image.  In other words, what the computing device 150 learns is a mapping of an image of the environment to a particular driving trajectory point.  It's understandable that the historical route data set 140 includes a plurality of route data that has been captured in a known plurality of scenes; paragraph [0022], an example of a machine learning model may be a neural network model, such as a Convolutional Neural Network model (CNN), a Recurrent Neural Network (RNN), etc. The computing device 150 may perform the processes described herein with reference to FIGS. 2-6 to make the mapping more accurate to obtain the final target route planning model 160) using a historical target environment analysis corpus (FIG. 2; paragraph [0024], at block 202, a recommended driving route for autonomous parking is determined …; paragraph [0026], at block 204, the position of the vehicle in the recommended driving route is determined …; paragraph [0027], in block 206, it is determined whether the position of the vehicle is in the first road environment.  In some embodiments, the first road environment may include one or more road environments of an intersection, a T-shaped intersection, a bend, and a road endpoint.  In this manner, the autonomous parking method according to embodiments of the present disclosure is applicable to various road environments.  Thus, the method can be applied to various use scenarios; paragraph [0029], at block 208, in response to determining that the vehicle is in the first road environment, a driving trajectory point of the vehicle in the first road environment is determined based on the pre-trained driving model and according to the acquired image information of the first road environment.  This may be achieved by a deep learning convolutional network) comprising information from prior analyses performed by trained interpreters on other target environments (Paragraph [0030], in some embodiments, the driving model may be trained based on historical images related to the first road environment and human driving routes related to the first road environment.  Since the same type of road environment is taken as a set in the convolutional neural network model, the driving trajectory points within the set can be obtained by continuous learning of the model.  For example, taking various road environments suitable for left turn as the same set, during pre-training, images of various specific road environments and specific driving trajectory points in which a person in the road environment turns left are inputted to a convolutional neural network model and are associated with each other.  And then, by continuous supervising and learning, the convolutional neural network model may know which driving trajectory points should be used in a similar left turn road environment).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning system taught by the combination of Ryan in view of SUTHERLAND incorporate the teachings of Zhang, and applying the machine learning model taught by Zhang to perform the pre-training on the historical data of various road environments suitable for left turn as the same set and input the trained road environment turns left to a convolutional neural network model in order to make the future driving trajectory point more accurate. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ryan according to the relied-upon teachings of Zhang to obtain the invention as specified in claim.

	Regarding claim 14, the combination of Ryan in view of SUTHERLAND discloses everything claimed as applied above (see claim 8).
However, Ryan does not specifically disclose wherein the machine learning algorithm has been trained to perform the machine learning task using a historical target environment analysis corpus comprising information from prior analyses performed by trained interpreters on other target environments.  
In the similar field of endeavor, Zhang discloses (Abstract, a method for autonomous parking includes determining a recommended driving route for autonomous parking; determining a position of a vehicle in the recommended driving route; determining whether the position of the vehicle is in a first road environment; and in response to determining that the vehicle is in the first road environment, determining a driving trajectory point of the vehicle in the first road environment based on the acquired image information of the first road environment and according to a pre-trained driving model) wherein the machine learning algorithm has been trained to perform the machine learning task (FIG. 1; paragraph [0021], the computing device 150 may be a remote server or a cloud that may be trained according to various data including the target route data 130 and the historical route data set 140, as well as a machine learning model.  For example, the computing device 150 may project trajectory point data of a human driver's driving onto each captured image, input the image into a machine learning model, and then output a trajectory point projected on the image.  In other words, what the computing device 150 learns is a mapping of an image of the environment to a particular driving trajectory point.  It's understandable that the historical route data set 140 includes a plurality of route data that has been captured in a known plurality of scenes; paragraph [0022], an example of a machine learning model may be a neural network model, such as a Convolutional Neural Network model (CNN), a Recurrent Neural Network (RNN), etc. The computing device 150 may perform the processes described herein with reference to FIGS. 2-6 to make the mapping more accurate to obtain the final target route planning model 160) using a historical target environment analysis corpus (FIG. 2; paragraph [0024], at block 202, a recommended driving route for autonomous parking is determined …; paragraph [0026], at block 204, the position of the vehicle in the recommended driving route is determined …; paragraph [0027], in block 206, it is determined whether the position of the vehicle is in the first road environment.  In some embodiments, the first road environment may include one or more road environments of an intersection, a T-shaped intersection, a bend, and a road endpoint.  In this manner, the autonomous parking method according to embodiments of the present disclosure is applicable to various road environments.  Thus, the method can be applied to various use scenarios; paragraph [0029], at block 208, in response to determining that the vehicle is in the first road environment, a driving trajectory point of the vehicle in the first road environment is determined based on the pre-trained driving model and according to the acquired image information of the first road environment.  This may be achieved by a deep learning convolutional network) comprising information from prior analyses performed by trained interpreters on other target environments (Paragraph [0030], in some embodiments, the driving model may be trained based on historical images related to the first road environment and human driving routes related to the first road environment.  Since the same type of road environment is taken as a set in the convolutional neural network model, the driving trajectory points within the set can be obtained by continuous learning of the model.  For example, taking various road environments suitable for left turn as the same set, during pre-training, images of various specific road environments and specific driving trajectory points in which a person in the road environment turns left are inputted to a convolutional neural network model and are associated with each other.  And then, by continuous supervising and learning, the convolutional neural network model may know which driving trajectory points should be used in a similar left turn road environment).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning system taught by the combination of Ryan in view of SUTHERLAND incorporate the teachings of Zhang, and applying the machine learning model taught by Zhang to perform the pre-training on the historical data of various road environments suitable for left turn as the same set and input the trained road environment turns left to a convolutional neural network model in order to make the future driving trajectory point more accurate. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ryan according to the relied-upon teachings of Zhang to obtain the invention as specified in claim.

	Regarding claim 20, the combination of Ryan in view of SUTHERLAND discloses everything claimed as applied above (see claim 15).
However, Ryan does not specifically disclose wherein the machine learning algorithm has been trained to perform the machine learning task using a historical target environment analysis corpus comprising information from prior analyses performed by trained interpreters on other target environments.
In the similar field of endeavor, Zhang discloses (Abstract, a method for autonomous parking includes determining a recommended driving route for autonomous parking; determining a position of a vehicle in the recommended driving route; determining whether the position of the vehicle is in a first road environment; and in response to determining that the vehicle is in the first road environment, determining a driving trajectory point of the vehicle in the first road environment based on the acquired image information of the first road environment and according to a pre-trained driving model) wherein the machine learning algorithm has been trained to perform the machine learning task (FIG. 1; paragraph [0021], the computing device 150 may be a remote server or a cloud that may be trained according to various data including the target route data 130 and the historical route data set 140, as well as a machine learning model.  For example, the computing device 150 may project trajectory point data of a human driver's driving onto each captured image, input the image into a machine learning model, and then output a trajectory point projected on the image.  In other words, what the computing device 150 learns is a mapping of an image of the environment to a particular driving trajectory point.  It's understandable that the historical route data set 140 includes a plurality of route data that has been captured in a known plurality of scenes; paragraph [0022], an example of a machine learning model may be a neural network model, such as a Convolutional Neural Network model (CNN), a Recurrent Neural Network (RNN), etc. The computing device 150 may perform the processes described herein with reference to FIGS. 2-6 to make the mapping more accurate to obtain the final target route planning model 160) using a historical target environment analysis corpus (FIG. 2; paragraph [0024], at block 202, a recommended driving route for autonomous parking is determined …; paragraph [0026], at block 204, the position of the vehicle in the recommended driving route is determined …; paragraph [0027], in block 206, it is determined whether the position of the vehicle is in the first road environment.  In some embodiments, the first road environment may include one or more road environments of an intersection, a T-shaped intersection, a bend, and a road endpoint.  In this manner, the autonomous parking method according to embodiments of the present disclosure is applicable to various road environments.  Thus, the method can be applied to various use scenarios; paragraph [0029], at block 208, in response to determining that the vehicle is in the first road environment, a driving trajectory point of the vehicle in the first road environment is determined based on the pre-trained driving model and according to the acquired image information of the first road environment.  This may be achieved by a deep learning convolutional network) comprising information from prior analyses performed by trained interpreters on other target environments (Paragraph [0030], in some embodiments, the driving model may be trained based on historical images related to the first road environment and human driving routes related to the first road environment.  Since the same type of road environment is taken as a set in the convolutional neural network model, the driving trajectory points within the set can be obtained by continuous learning of the model.  For example, taking various road environments suitable for left turn as the same set, during pre-training, images of various specific road environments and specific driving trajectory points in which a person in the road environment turns left are inputted to a convolutional neural network model and are associated with each other.  And then, by continuous supervising and learning, the convolutional neural network model may know which driving trajectory points should be used in a similar left turn road environment).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning system taught by the combination of Ryan in view of SUTHERLAND incorporate the teachings of Zhang, and applying the machine learning model taught by Zhang to perform the pre-training on the historical data of various road environments suitable for left turn as the same set and input the trained road environment turns left to a convolutional neural network model in order to make the future driving trajectory point more accurate. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ryan according to the relied-upon teachings of Zhang to obtain the invention as specified in claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/           Primary Examiner, Art Unit 2616